

117 SRES 109 ATS: Designating April 2021 as “National Native Plant Month”.
U.S. Senate
2021-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 109IN THE SENATE OF THE UNITED STATESMarch 15, 2021Mr. Portman (for himself and Ms. Hirono) submitted the following resolution; which was referred to the Committee on the JudiciaryMarch 25, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating April 2021 as National Native Plant Month.Whereas native plants are indigenous species that have evolved and occur naturally in a particular region, ecosystem, and habitat;Whereas there are more than 17,000 native plant species in the United States, which include trees, shrubs, vines, grasses, and wildflowers;Whereas native plants help prevent flooding, drought, and erosion and can help restore damaged ecosystems;Whereas native plants provide shelter as well as nectar, pollen, and seeds that serve as food for native butterflies, insects, birds, and other wildlife in ways that non-native plants cannot;Whereas more than 200 of the native plant species in the United States are estimated to have been lost since the early 19th century;Whereas habitat loss and degradation, extreme weather events, and invasive species have contributed to the decline of native plants in the United States; andWhereas native plants are essential components of resilient ecosystems and our natural heritage: Now, therefore, be it That the Senate—(1)designates April 2021 as National Native Plant Month; and(2)recognizes the benefits of native plants to the environment and economy of the United States. 